                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES – GENERAL
 Case No.     CV 18-09915 DSF (RAOx)                                          Date    April 10, 2019
 Title        The American Registry of Radiologic Technologists v. Corey L. Cox


 Present: The Honorable            DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                  Renee Fisher                                             Not Reported
                   Deputy Clerk                                            Court Reporter
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not Present                                             Not Present

 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
                         OF PROSECUTION

       Plaintiff is ORDERED to show cause why this case should not be dismissed, for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for lack
of prosecution on its own motion). In this matter:

        Plaintiff obtained entry of default, pursuant to Fed. R. Civ. P. 55(a), but Plaintiff has not sought
default judgment, pursuant to Fed. R. Civ. P. 55(b). Plaintiff can satisfy this order by seeking default
judgment or by notifying the Court that default judgment will not be sought, at which point the clerk will
close this matter.

     Plaintiff must respond to this order within 21 days. Failure to respond to this OSC will be
deemed consent to the dismissal of the action.

        Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand submitted on
that date.

      Filing of the above document on or before the date indicated above will constitute a satisfactory
response to the Order to Show Cause




                                                                                              ____ : ____
 Page 1 of 1                             CIVIL MINUTES - GENERAL
                                                                                  Initials of Deputy Clerk: rf
